Citation Nr: 9933636	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for post-operative right knee medial meniscectomy 
and chondroplasty.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel





INTRODUCTION

The appellant's active service has been confirmed from 
October 1951 to October 1956, from November 1956 to June 
1966, and from January 1975 to December 1977.

This appeal arises from a March 1997, Department of Veterans 
Affairs Regional Office, Montgomery, Alabama (VARO) rating 
decision, which denied the appellant's application to reopen 
a claim service connection for post-operative medial 
meniscectomy and chondroplasty of the right knee, on the 
basis that new and material evidence had not been submitted. 


FINDINGS OF FACT

1. The appellant's active service has been confirmed from 
October 1951 to October 1956, from November 1956 to June 
1966, and from January 1975 to December 1977.

2.  In March 1997, the appellant attempted to "reopen" his 
claim for service connection for post operative medial 
meniscectomy and chondroplasty of the right knee.

3.  On July 1, 1997, the appellant underwent right total knee 
replacement.

4.  In September 1997, the RO assigned a 100 percent 
convalescent rating from July 1, 1997 followed by a 100 
percent schedular rating under Diagnostic Code 5055 from 
September 1, 1997.  It was proposed to assign a 30 percent 
rating for the post- operative total knee replacement, post- 
traumatic arthritis of the right knee, following the 
termination of the 100 percent scheduler rating on August 31, 
1998.

5.  Subsequent rating decisions confirmed the 100 percent 
schedular rating for the post- operative total knee 
replacement, post- traumatic arthritis of the right knee, and 
then assigned a 60 percent rating from September 1, 1998.

6.  The RO now concedes that all right knee symptomatology, 
including any due to the meniscectomy and chondroplasty of 
the right knee, is part and parcel of the service connected 
right knee disability.  The benefit which is sought has been 
granted.

7.  Because all right knee symptomatology has been considered 
by the RO in assigning the disability evaluation for the 
right knee, the question of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for post- operative right medial meniscectomy and 
chondroplasty has been rendered moot. 

CONCLUSION OF LAW

There is no remaining case or controversy on the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for post-operative 
right knee medial meniscectomy and chondroplasty. 38 U.S.C.A. 
§ 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will first review the pertinent procedural and 
medical history regarding the appellant's claim.

The appellant filed for entitlement to service connection for 
a right knee disability in January 1984.  

A VA examination was conducted in October 1984.  The 
appellant reported that while on active duty training he 
injured his right knee when he jumped from a truck, and now 
he found it difficult to stand for prolonged periods.  He 
also claimed to have discomfort when sitting.  Examination 
revealed no crepitus, or painful areas.  Circumference of his 
knees was equal.  No ligamentous damage was apparent.  
Extension and flexion of his knees was full.  The examiner 
diagnosed osteoarthritis of the right knee from x-rays of 
December 1983.

VARO granted the appellant entitlement to service connection 
for traumatic osteoarthritis of his right knee, evaluated as 
0 percent disabling, in a January 1985 rating decision.

Medical treatment records from the appellant's private 
physician W. P. Mahan, M.D., reveal that the appellant again 
injured his right knee in August 1986 while working.  He 
reported that a ditch caved in and he fell sideways with his 
calf and foot pinned in the ditch.  He fell with the fulcrum 
point being on the lateral aspect of his right knee.  Dr. 
Mahan's impression on November 10, 1986, was that the 
appellant had injured his knee significantly.  The appellant 
had a Grade I laxity of the medial collateral ligament.  Dr. 
Mahan suspected a torn medial meniscus and expressed the 
opinion the knee may require surgical exploration.  Treatment 
records reveal that an arthrotomy with medial meniscectomy of 
the appellant's right knee was performed in November 1986, 
with subsequent therapy to improve range of motion.  He was 
subsequently followed by Dr. Mahan for his right knee 
disability, status post medial meniscectomy. 

In a May 1987 rating decision, VARO found that the 
intercurrent injury to the appellant's right knee resulted in 
substantial damage to the joint structures, but also found no 
basis to presume that his previously service-connected right 
knee disability was a precipitating factor for the 
intercurrent surgical repair, and denied his claim for an 
increased rating for his service-connected right knee 
disability.

A VA examination was conducted in July 1989.  Examination of 
the appellant's right knee revealed two vertical healed 
surgical scars that measured 3 inches.  Flexion was 110 
degrees and extension was 1 degree.  There was no swelling or 
effusion.  There was crepitus on motion and slight pain on 
pressure.  The patella was in a good position, and slightly 
tender.  McMurray's test was negative.  Drawer's test was 
negative.  There was no wasting of the quadriceps or 
circulatory disturbances.  The appellant walked with a slight 
limp of the right leg.  Pertinent diagnosis was of traumatic 
arthritis of the right knee, status post operative medial 
meniscectomy.  

VARO again denied entitlement to an increased rating for the 
appellant's service-connected right knee disability, 
evaluated as 0 percent disabling, in September 1989.

A VA examination was conducted in September 1993.  The 
appellant claimed that he had difficulty using his right knee 
due to stiffness and pain.  The examiner observed that his 
right knee was swollen and tender.  He had flexion to 100 
degrees and extension of up to 5 to 10 degrees.  The examiner 
diagnosed osteoarthritis secondary to old service connected 
injury.

A VA examination was conducted in December 1993.  The 
examiner observed tenderness on palpation with no effusion.  
The appellant had range of motion from 0 to 90 degrees.  A 
diagnosis of residuals of injury of the right knee was 
provided.

VARO granted the appellant entitlement to an increased rating 
for his service-connected traumatic arthritis of the right 
knee, from 0 to 10 percent disabling, in a February 1994 
rating decision.

VA outpatient treatment records were submitted.  May 1994 x-
rays revealed narrowing of the medial compartment of the 
right knee joint space, flattening of the articular surface 
of the femoral condyles, and minimal hypertrophic changes in 
the medial tibial and femoral condyles consistent with 
osteoarthritis.  The appellant complained of right knee pain 
in October 1994.  He was prescribed quad strengthening and 
stretching exercises.  Range of motion was within normal 
limits with pain on movement.  He continued to complain of 
right knee pain in January 1995, February 1995, and in 
November 1996.

The appellant filed to "reopen" his service connection 
claim to include his right knee "condition" in January 
1997.  However, VARO denied his claim for service connection 
for post-operative medial meniscectomy and chondroplasty of 
the right knee on the basis that new and material evidence 
sufficient to warrant reopening of his claim had not been 
submitted, in a March 1997 rating decision.  The appellant 
subsequently filed a notice of disagreement and substantive 
appeal.

VA hospitalization records for periods of admission from July 
1997 to August 1997 reported that the appellant received a 
right total knee arthroplasty on July 1,1997.  Primary 
diagnoses included osteoarthritis of the right knee.  There 
were no complications following surgery and his post 
operative course was unremarkable.  He was given instructions 
to be weightbearing as tolerated to the right lower 
extremity, and to use a walker.  He returned to the hospital 
for physical therapy, kinesitherapy and occupational therapy.

Subsequent VA treatment entries indicate that the appellant 
was followed for his status post total knee replacement.  He 
indicated difficulty walking distances without stopping to 
rest, and the use of a cane to assist with walking.  

VARO granted the appellant a temporary total convalescent 
rating from July 1, 1997; a total schedular rating pursuant 
to Diagnostic code 5055 from September 1, 1997; and proposed 
to assign a 30 percent schedular rating following the 
termination of the total scheduler rating evaluation on 
August 31, 1998.

A VA examination was conducted in July 1998.  The appellant 
reported that his knee had worsened during the last 3 months.  
The examiner observed that his knee was swollen and tender.  
There was slight elevation of his skin temperature.  He could 
not be tested for stability because of extreme soreness in 
the joint.  He walked with a marked limp.  Range of motion 
was 18 degrees in extension and 60 degrees in flexion.  X-ray 
of the right knee showed total hip prosthesis with 
periarticular osteoporosis.  The examiner diagnosed status 
post right total knee replacement with probable septic joint.

An August 1998 statement from his attending VA physician 
indicated that the appellant continued to have significant 
pain in his knee which would likely require further surgical 
repair within the next month, with a 4 to 6 month recovery 
period.

VARO continued the 100 percent schedular rating pursuant to 
Diagnostic Code 5055 in an August 1998 decision.  In a 
November 1998 rating decision, VARO assigned a 60 percent 
rating from September 1, 1998 for the post traumatic 
arthritis of the right knee, post operative total knee 
arthroplasty, following termination of the total schedular 
rating on August 31, 1998. 

A VA examination was conducted in January 1999.  The 
appellant indicated that his right knee did not bend well, 
and that he had severe pain all of the time, for which he 
took Motrin.  He had flexion to 78 degrees and extension to 
18 degrees.  His knee was stable with no gross effusion.  He 
walked with a marked limp off of the right.  The examiner 
indicated that he had moderate to severe loss of function due 
to pain in his right knee by history.  The diagnosis was of 
status post total knee replacement of the right knee with 
persistent pain by history only.  

VARO confirmed and continued the appellant's 60 percent 
disability evaluation for his service-connected post 
traumatic arthritis, post operative total knee arthroplasty, 
in a February 1999 decision.  

The Board notes that when it is not possible to separate the 
effects of a service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet.App. 181, 182 (citing 
61 Fed.Reg. 52698 (Oct. 8, 1996).  In this case, VARO has 
conceded that all current right knee symptomatology is part 
and parcel of the service connected disability.  There has 
been no attempt to separate out symptomatology due to the 
medial meniscectomy and chondroplasty in rating the right 
knee. 

In view of the fact that VARO has considered all of the 
appellant's knee symptoms, without regard to etiology, in 
rating the right knee disability, he is already receiving 
compensation for any residuals of right knee medial 
meniscectomy and chondroplasty.  Therefore, the benefit which 
is sought has already been granted, and the issue of whether 
new and material evidence has been submitted in order to 
reopen the claim for service connection is dismissed as moot.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for 
post-operative right medial meniscectomy and chondroplasty is 
dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

